Mahoney, P. J.
Appeal from a judgment of the County Court of Schenectady County (Aison, J.), rendered January 27, 1989, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant was indicted for robbery in the second degree for an incident on June 8, 1988 in the City of Schenectady, Schenectady County. On the eve of trial, defendant moved to preclude any identification testimony because the prosecution failed to serve notice of its intent to use such evidence (CPL 710.30; see, People v Amparo, 73 NY2d 728, 729). After County Court essentially denied his motion, defendant pleaded guilty to attempted robbery in the second degree in satisfaction of the indictment. He was sentenced as a second felony offender to an indeterminate term of incarceration of 3 to 6 years.
On this appeal from the judgment of conviction, defendant seeks reversal on the ground that the prosecution failed to provide proper notice of identification testimony. Although it appears that the prosecution served two notices of intent to offer certain evidence, one indicating numerous types of evidence and one indicating no evidence, we need not determine the propriety of the prosecution’s actions. Defendant’s guilty plea effectively waived his motion to preclude the identification testimony (see, People v Taylor, 65 NY2d 1). Any attempt by defendant to preserve this issue for appellate review was ineffective (see, People v Campbell, 73 NY2d 481, 486).
Judgment affirmed. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Levine, JJ., concur.